Citation Nr: 0921871	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  02-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for essential tremors due 
to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied entitlement 
to service connection for the above condition.  Jurisdiction 
currently resides with the Pittsburgh, Pennsylvania RO.

In October 2003, the Veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
this hearing is of record.

The Veteran's appeal was previously before the Board in April 
2004, when it was remanded for further development, and in 
March 2006, when it was denied.  The Veteran appealed the 
denial of his claim to the Court of Appeals for Veterans 
Claims (Court).  In August 2007, the Court vacated the 
Board's March 2006 decision and remanded the appeal to the 
Board for further action.

The case was returned to the Board, and in June 2008 the 
Board remanded the claim for additional development.  The 
case has now returned to the Board for further appellate 
action.

In a December 2006 statement, the Veteran raised the issue of 
entitlement to service connection for residuals of kidney 
cancer.  This claim is again referred to the agency of 
original jurisdiction for initial adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

Essential tremors were first demonstrated years after service 
and are not etiologically related to exposure to ionizing 
radiation or other disease or injury during active duty 
service.  


CONCLUSION OF LAW

Essential tremors were neither incurred in nor aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Court vacated the Board's 2006 decision on the basis of 
deficiencies it found in the VCAA notice VA provided to the 
Veteran.  The Court's decision was premised in part on a 
decision of the United States Court of Appeals for the 
Federal Circuit holding that any VCAA notice error would be 
presumed prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Subsequent to the Court's decision in the 
instant appeal, Sanders was reversed by the United States 
Supreme Court.  Shinseki v. Sanders, -U.S.-, 129 S.Ct. 1696 
(2009).  The Supreme Court held that the claimant bore the 
burden of showing prejudice from any deficiency in VCAA 
notice.  Id.

As discussed below, the Veteran has received required notice 
or has not demonstrated prejudice from any deficiency in the 
notice.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In a letter issued in April 2004, the RO notified the Veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in a September 2008 letter.

The Veteran has substantiated his status as a Veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claim, 
as the claim is being denied no disability rating or 
effective date will be assigned.  Therefore, the Veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Moreover, 
the Court and Board discussed these elements of the claim in 
their prior decisions.  A notice error is not prejudicial 
when the error did not affect the essential fairness of the 
adjudication and the purpose of the notice was not 
frustrated, for example because (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  
Because no effective date or rating is being assigned, and 
because these matters were previously discussed, the Veteran 
was not prejudiced by the lack of explicit VCAA notice.

The Court also found that VA had not informed the Veteran 
that his service treatment records had been destroyed, that 
he was responsible for submitting evidence in lieu of these 
records; or that VA had not been able to obtain his radiation 
dose estimates.  The Court's decision obviously informed him 
of these facts, and VA's September 2008 letter again informed 
him of the missing records and of his duties to provide 
alternate records.  

The Court noted that the Board's 2006 decision had relied on 
post decisional documents.  The Court held that such reliance 
could be cured by readjudication of the claim after the 
notice was provided, but that there had been no 
readjudication in the instant case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Essentially all of the notice in this case was provided after 
the initial decision on the claim.  The timing deficiency was 
cured by readjudication of the claim in a supplemental 
statement of the case issued in February 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including records from the Altoona VA Medical Center (VAMC).  
With respect to the Veteran's service treatment records, 
information received from the National Personnel Records 
Center (NPRC) in April 2004 indicated such records were not 
available due to destruction during a fire at the NPRC, in 
St. Louis, Missouri, in July 1973.  The Board is aware that 
in such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

When service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this 
case, the Veteran has not alleged that he received any 
treatment during service for his claimed disability.  VA 
attempted to obtain a dose estimate to determine whether the 
Veteran was exposed to ionizing radiation during active 
service, but an October 2004 response from the US Army 
Radiation Standards and Dosimetry Laboratory indicated that 
dose estimates were only available from 1954.  

The Veteran was provided a proper VA examination in September 
2008 in response to his claim.  Although the Veteran's 
representative argued in a May 2009 written brief 
presentation that the September 2008 VA examiner did not 
provide an adequate rationale for his medical opinion, the 
Board notes that the examiner specifically noted that his 
conclusion was based on the physical examination and 
interview with the Veteran, review of the Veteran's complete 
claims folder, and a review of the medical literature 
pertaining to a connection between an essential tremor and 
radiation exposure.  Therefore, the VA examiner provided a 
proper rationale for his opinion and an additional VA 
examination or medical opinion is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a Veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred essential tremors due 
to exposure to ionizing radiation during active duty service.  
During his October 2003 hearing, the Veteran testified that 
he served as a military policeman in New Mexico during 
Operation TRINITY in 1945.  His duties included being present 
for the detonation of an atomic bomb and patrolling the 
resulting crater for eight and a half months until the time 
of his discharge.  

As noted above, the Veteran's service records were destroyed 
in a fire at the NPRC in July 1973; however, the Veteran has 
submitted a discharge document showing that he served on 
active service as a military policeman.  

In addition, the Veteran submitted an August 1945 certificate 
of appreciation from the United States War Department 
acknowledging his work in the production of the Atomic Bomb.  
The Veteran has also provided fact sheets pertaining to 
Operation TRINITY and a study from the University of 
California regarding plutonium levels in New Mexico from 
nuclear testing in July 1945.  

The post-service medical evidence establishes that the 
Veteran was provided a VA examination in January 1983.  He 
reported experiencing non-intention shaking of the head and 
that he had exposure to radiation from atomic test sites 
where he patrolled the perimeter of a blast crater.  He was 
diagnosed with a non-intention tremor of undetermined 
etiology. 

Similarly, during a December 1983 Nuclear Test Personnel 
Review Examination, the Veteran reported exposure to a 
nuclear explosion during service as part of Operation TRINITY 
with subsequent radiation exposure from patrolling the blast 
site.  He did not report experiencing a tremor, and the only 
diagnoses were hypertension and rule out hyperthyroidism.  

Upon VA examination in January 2002, the Veteran described 
his in-service radiation exposure and reported that he began 
having essential tremors when he was 35 years old that began 
all over his body especially in the head and fingers.  He 
denied any loss of memory with the exception of names.  
Neurological examination showed good handgrip, diminished 
bilateral brachioradialis reflexes, and ataxia of the upper 
and lower extremities.  No tremors were observed.  The 
diagnosis was essential tremors.  

The Veteran's most recent VA examination was conducted in 
September 2008.  He again reported the onset of tremors at 
the age of 35 that started subtly in his head and were 
quickly followed by tremors in the hands and forearms with 
flare-ups.  A tremor of both upper extremities without intent 
and a lateral tremor of the head were observed.  A head CT 
showed atrophy and age-related findings with no evidence of 
acute or subacute intracranial abnormalities.  The diagnosis 
was essential tremor.  

After examining and interviewing the Veteran, reviewing the 
claims folder, including complete medical records, and 
reviewing the medical literature regarding a possible 
connection between essential tremors and radiation exposure, 
the examiner concluded that it was not at least as likely as 
not that the Veteran's essential tremor was due to his in-
service radiation exposure.

An essential tremor is not a disease subject to presumptive 
service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Consequently, service connection cannot be 
granted on a presumptive basis pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).

Service connection can also be granted under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Essential tremors are not defined as a 
radiogenic disease, although VA attempted to develop the 
claim in accordance with that regulation.  In this regard, VA 
attempted to obtain radiation dose estimates in accordance 
with the regulation.  No dose estimates were available.  The 
provisions of 38 C.F.R. § 3.311 do not require further 
development where, as here the claimed disability is non-
radiogenic.

The remaining question is whether service connection for 
essential tremors can be established on a direct basis.  
Combee; 38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303.  

The Veteran has testified that he was exposed to ionizing 
radiation during service through his participation in 
Operation TRINITY and he has submitted various service and 
other documents corroborating his statements and testimony.  

While the record establishes that the Veteran has been 
diagnosed as having an essential tremor and was exposed to 
ionizing radiation during service, there is no competent 
evidence of a nexus between the Veteran's essential tremor 
and his radiation exposure during active duty.  

The Veteran has not reported a continuity of symptomatology; 
in fact, he has consistently stated that his tremors began 
when he was 35 years of age, approximately 14 years after his 
separation from active duty service.  He repeated this 
history on VA examinations in January 2002 and September 
2008.  Additionally, the medical evidence of record is 
negative for any complaints or treatment for tremors until 
the January 1983 VA examination, almost 40 years after the 
Veteran's discharge from service.  

Furthermore, the only competent opinion regarding the 
etiology of the Veteran's current essential tremor, that of 
the September 2008 VA examiner, is against the claim.  This 
opinion was based on review of the claims folder and 
consideration of the Veteran's history, which included his 
report of patrolling a nuclear bomb crater for eight months 
with the onset of symptoms at the age of 35.  The examiner 
also based his opinion on a review of medical literature 
showing no link between essential tremors and radiation 
exposure.

The Board has considered the statements of the Veteran. But 
as a lay person, he is not competent to provide a medical 
opinion linking the current essential tremor to a disease or 
injury in service such as radiation exposure.  Barr v. 
Nicholson, 21 Vet App 303 (2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).   There is no evidence or contention that 
essential tremors are otherwise related to a disease or 
injury in service.

As the most probative evidence is against a link between the 
Veteran's essential tremors and a disease or injury in 
service, including ionizing radiation exposure, the weight of 
the evidence is against the claim for service connection.  
Reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for essential tremors due 
to ionizing radiation exposure is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


